DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 4-5, 11, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 13, and 20 of U.S. Patent No. 11,284,843.  Despite slight differences in claim structure and format, the both claim sets teach extracting CO and TPR feature values, adaptively determining a scale factor, and estimating blood pressure based on the feature values and the adaptively determined scale factor.  Furthermore, both applications dependent variables teach the same limitations such as determining the scale factor to be constant if a feature value exceeds a threshold and that the constant is predetermined.

Claim 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 15 of U.S. Patent No. 11,298,086.  Despite slight differences in claim structure and format, both claim sets teach extracting CO and TPR feature values, adaptively determining a factor to be based on vascular compliance, and estimating blood pressure based on the feature values and the adaptively determined factor.  

Claims 1, 10-11, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1 and 11-12 of copending Application 17/690,615 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight differences in claim structure and format, both claim sets teach extracting CO and TPR feature values, adaptively determining a factor that is based on vascular compliance, and estimating blood pressure based on the feature values and the adaptively determined factor.  Furthermore, both applications discuss incorporating user features such as weight, gender, and age to the blood pressure estimate.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-18 are all within at least one of the four categories.
Regarding Step 2A (prong 1), the independent claims (1 and 12) recites:
extracting, from the acquired PPG signal, a cardiac output (CO) feature value and a total peripheral resistance (TPR) feature value of the user;
 determining adaptively a scale factor such that the scale factor varies depending on the CO feature value and the TPR feature value of the user; and 
estimating the blood pressure of the user based on the adaptively-determined scale factor and the CO feature value and the TPR feature value of the user.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of extracting, determining, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The idea of extracting a feature value and determining and estimating blood pressure could be performed by simply looking at the acquired data values.

Regarding Step 2A (prong 2):
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for extracting and estimating merely invoke a computer as a tool.
•The data-gathering step (extracting) and the data-output step (estimating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for extracting and estimating.
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer extracting, determining, and estimating. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.

Regarding Step 2B:
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Pg. 12-13, Paragraph 0069) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (extracting and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith (“Optical signal processors based on a time-spectrum convolution”:  Park, 2010), which discloses that “In particular, a well-known incoherent time-domain signal-processing architecture” is used with a PPG wave (Pg. 1, Col. 1).
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  
Claims 2-5, 12-15, and 13-16 are steps that are additional data output that is well understood, routine and conventional (WURC) through adjusting threshold values.
Claims 6-9 and 16-17 are steps that are generic computer functions/features that is WURC.
Claims 10 and 19=8 are steps that are additional data output that is WURC through receiving additional data.

Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aung (US 20180020991 A1, cited by applicant) in view of Shusterman (US 20180020931 A1, cited by applicant).
	Regarding claims 1 and 11, Aung teaches an apparatus for estimating blood pressure of a user (Paragraph 0047:  “the signal sensing module 112 to obtain the bio-signal from the subject 102 and as already mentioned, the bio-signal is the arterial PPG waveform signal 300 (hereinafter “PPG signal” for brevity) shown in FIG. 3”), the apparatus comprising:
 a photoplethysmography (PPG) sensor configured to acquire a PPG signal of the user; (Paragraph 0047:  “At step 202, signal acquisition is performed by the optical measurement device 110 using the signal sensing module 112 to obtain the bio-signal from the subject 102 and as already mentioned, the bio-signal is the arterial PPG waveform signal 300 (hereinafter “PPG signal” for brevity) shown in FIG. 3”); and
a processor (Paragraph 0048:  “The acquired PPG signal 300 is next passed to the data processing module 114 for processing at step 204”) configured to: 
extract, from the acquired PPG signal, a cardiac output (CO) feature value (Paragraph 0007:  “(iv) calculating a heart rate of the subject from the at least one cardiac cycle”)  and a total peripheral resistance (TPR) feature value of the user (Paragraph 0007:  “(iii) calculating an area enclosed by the normalized received data to obtain a normalized area”); and 
and determine blood pressure (Paragraph 0007:  “deriving the mean arterial pressure from the normalized area and heart rate”).
Aung fails to explicitly teach adaptively determine a scale factor such that the scale factor varies depending on the CO feature value and the TPR feature value of the user; and estimate the blood pressure of the user based on the adaptively-determined scale factor and the CO feature value and the TPR feature value of the user.
Shusterman teaches adaptively determine a scale factor such that the scale factor varies depending on the CO feature value and the TPR feature value of the user (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from” and Paragraph 0392:  “n. One or more functional relationships between two or more reference values”); and 
estimate the blood pressure (Paragraph 0029:  Blood pressure detected using pulse pressure signal) of the user based on the adaptively-determined scale factor and the CO feature value and the TPR feature value of the user (Paragraph 0334:  “Examples of the processing steps performed by the systems, sensors, and devices of this invention include:”, Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0392:  “n. One or more functional relationships between two or more reference values”, and Paragraphs 0399-0407:  use of functional relationship being used as a combination coeff.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on a scale factor taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Regarding claims 2 and 12, Aung fails to teach wherein the adaptively-determined scale factor varies between 0 and a predetermined value.
Shusterman teaches wherein the adaptively-determined scale factor varies (Paragraph 0392:  “n. One or more functional relationships between two or more reference values”, and Paragraphs 0399-0407).  The value varying between 0 and a predetermined value is obvious to try under MPEP 2143. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on a scale factor taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Regarding claim 6, Aung teaches wherein the apparatus is a wearable device (Paragraph 0069:  “ In a fourth embodiment, all the steps 202-210 in the flow diagram 200 of FIG. 2 may be performed by one electronic device which may be the telecommunications device 120 or the optical measurement device 110 (which also be equipped with a display unit). In other words, it is envisaged that the various modules—signal sensing, data processing and calculation modules 112,114,124 may form parts of the same electronic device, possibly as part of the optical measurement device 110 or the telecommunications device 120. The single electronic device may also be realized as a wearable sensing device to be worn on the subject's body”).

Regarding claim 7, Aung teaches wherein the wearable device further includes a touch screen (Paragraph 0043:  “ a mobile phone or other portable electronic devices”).

Regarding claim 8, Aung teaches wherein the wearable device further includes a communication interface configured to perform communication with an external device (Paragraph 0043).

Regarding claim 9, Aung teaches wherein the communication interface is further configured to perform Bluetooth communication with the external device (Paragraph 0043:  Bluetooth is wireless communication).

Regarding claim 16, Aung teaches a method further comprising displaying the estimated blood pressure on a touch screen (Paragraph 0043:  “ a mobile phone or other portable electronic devices”).

Regarding claim 17, Aung teaches a method further comprising performing Bluetooth communication with an external device to receive the PPG signal from the external device (Paragraph 0043:  Bluetooth is wireless communication).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aung and Shusterman as applied to claim 1 and 11 above, and further in view of Park (US 20180070837 A1, cited by applicant).
Regarding claims 10 and 18, Aung fails to teach an apparatus/method further comprising a user interface that allows the user to input user feature information that comprises a weight, a gender, and an age of the user, wherein the processor is further configured to estimate the blood pressure based on the user feature information, the adaptively-determined scale factor, and the CO feature value and the TPR feature value of the user.
Shusterman teaches an apparatus/method wherein the processor is further configured to estimate the blood pressure (Paragraph 0029:  Blood pressure detected using pulse pressure signal) based the adaptively-determined scale factor, and the CO feature value and the TPR feature value of the user (Paragraph 0334:  “Examples of the processing steps performed by the systems, sensors, and devices of this invention include:”, Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0392:  “n. One or more functional relationships between two or more reference values”, and Paragraphs 0399-0407:  use of functional relationship being used as a combination coeff.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on a scale factor taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).
Shusterman fails to teach wherein an apparatus/method further comprising a user interface that allows the user to input user feature information that comprises a weight, a gender, and an age of the user, and then further adjust cardiovascular measurements based on the user feature information.
Park teaches wherein an apparatus/method further comprising a user interface (Paragraph 0038:  “a user interface must be provided for entering it”) that allows the user to input user feature information that comprises a weight, a gender, and an age of the user, and then further adjust cardiovascular measurements based on the user feature information (Paragraph 0038:  “First, prior to measuring the photoplethysmogram, the user information for age, sex, height and weight is entered”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure estimate of Shusterman to incorporate the user feature information of Huijbregts, because it allows for the tailoring estimates toward users, as user differences have effects on a variety of cardiac properties (Paragraph 0038 of Park).

Comments on Prior Art
The prior art does not teach or suggest claims 3-5 and 13-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 December 2022